 CAPITAL BAKERS, INC.Capital Bakers, Inc. and Local 464, Bakery & Confec-tionery Workers International Union, AFL-CIO,Case 4-CA-9684May 8. 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND MURPHYUpon a charge filed on October 6, 1978, by Local464, Bakery & Confectionary Workers InternationalUnion, AFL-CIO, herein called the Union, and dulyserved on Capital Bakers, Inc., herein called Respon-dent, the General Counsel of the National Labor Re-lations Board, by the Regional Director for Region 4,issued a complaint on October 27, 1978, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(I) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an adminis-trative law judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on June 19, 1978, fol-lowing a Board election in Case 4-RC-12202 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about October 2, 1978, and at all times there-after, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnNovember 20, 1978, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint.On February 8, 1979, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February 14,1979, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a response to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-I Official notice is taken of the record in the representation proceeding,Case 4 RC-12202, as the term "record" is defined in Secs. 102,68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Elecirosystens, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co., 167 NLRB 151 (1967). enfd. 415 F.2d 26(5th Cir. 1969); Inrertype Co. v. Penello, 269 F. Supp. 573 (D.C. Va. 1967);Follettrr Corp., 164 NLRB 378 (1967). enfd. 397 F2d 91 (7th Cir. 1968): Sec.9(d) of the NLRA, as amended.tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding. theBoard makes the following:Ruling on the Motion for Summar)y JudgmentIn its answer to the complaint Respondent admitsthat the Union requested bargaining and does not re-spond to the allegation that it refused to bargain ex-cept to assert that it is not bound to bargain? In itsresponse to the Notice To Show Cause, Respondentcontends that the General Counsel's Motion for Sum-mary Judgment should be denied on grounds that: (I)the Administrative Law Judge3failed to make credi-bility findings or explain the findings of fact and con-clusions of law upon which he found group leaders tobe supervisors and that further hearing, therefore,should be held on this issue: (2) the Board affirmedthe Administrative Law Judge's finding that sales sta-tion employees were not within the unit: however,this issue was not litigated at the hearing and thus ahearing on these employees' community of interestwith the unit employees is warranted; and (3) theBoard has in other decisions found employees whopossess far more supervisory authority than the groupleaders to be employees within the meaning of theAct and eligible to vote, and, thus, the Board's deter-mination of this issue should be reconsidered.Our review of the record herein, including Case 4-RC-12202, discloses that pursuant to a Decision andDirection of Election issued by the Regional Directorfor Region 4 an election was conducted among theemployees in the production and maintenance unitfound appropriate on August 12, 1976. Of the totalnumber of votes cast, 143 were for, and 121 against,the Union, with 43 challenged ballots, a number suf-ficient to affect the results of the election.42 Any allegation of the complaint not specifically denied or explained isdeemed by the Board to be admitted, unless the respondent states it is with-out knowledge. See Sec. 102.20 of the Board's Rules. Since Respondent didnot deny or make any other statement with respect to the allegation that itfailed to bargain (other than to assert that it is not bound to do so), we findthat it has admitted its refusal to bargain. Furthermore, in a letter datedOctober 2, 1976, from Respondent to the Union. Respondent affirmativelystates that it will not bargain with the Union "until such time as the decisionof the NLRB has been reviewed by the courts." Respondent does not contestthe authenticity of this letter. Therefore, we find Respondent has refused tobargain with the UnionI The underlying representation case issues were considered by an Admin-istrative Law Judge as part of a consolidated proceeding. Capital Bakers,Inc., 236 NLRB 1053 (1978).' Respondent filed objections to conduct of the election, but the RegionalDirector dismissed them as untimely pursuant to Sec. 102.69(c) of theBoard's Rules and Regulations. On September 20. 1976, Respondent filed amotion for reconsideration of the dismissal of the Employer's objections tothe conduct of the election and to conduct affecting the results of the elec-tion. The Acting Regional Director for Region 4 In a Supplemental Decisionissued on October 14. 1976. reaffirmed the earlier finding that Respondent'sobjections provided no basis for setting aside the election.242 NLRB No. 1877 D)I('ISIONS ()O NAI ()ONA I.ABO()R RELAT IONS BOARDOn September 29, 1976, the Regional I)irector forRegion 4 directed a consolidated hearing of' the chal-lenged ballot issues in Case 4 RC 12202 and the is-sues in certain related unfair labor practices cases,Cases 4 CA 8142, 4 CA 8156. and 4CA 8159,which involved allegations of violations of Section8(a)( ) and (3) of the Act. The consolidated hearingbefire a duly designated Administrative Law Judgewas held on November 8, 1976. On February 21,1978, the Administrative aw Judge issued his Deci-sion in which, inter alia, he recommended that thechallenges to the ballots of 22 votes be sustained andthat the Board find it unnecessary to resolve the re-maining 10 challenges since they were insufficient toaffect the outcome of the election.' Thereafter, Re-spondent filed timely exceptions to that Decision. OnJune 19, 1978, the Board issued its Decision, Order,and Certification of Representative (236 NLRB 1053)in which, after affirming the rulings, findings, andconclusions of the Administrative Law Judge andadopting his recommended Order, it certified theUnion as the exclusive bargaining representative ofthe employees in the appropriate unit.On or about September 12, 1978, the Union re-quested Respondent to bargain with it collectivelyover rates of pay, wages, hours, and other terms andconditions of employment of the employees in theunit. By letter dated October 2, 1978, Respondentstated in pertinent part that "[s]ince the only methodavailable to the Company to contest the Board's deci-sion is to refuse to bargain, we must decline to meetwith you on October 4, or until such time as the deci-sion of the NLRB has been reviewed by the courts."Thereafter, the Union filed the instant unfair laborpractice charge.As noted previously, Respondent argues that fur-ther hearing is required regarding the group leadersbecause the Administrative Law Judge allegedlyfailed to make credibility resolutions or explain thebasis on which he concluded that they were supervi-sors within the meaning of the Act. We find no meritto this contention. The status of the group leaders wasfully litigated in the underlying representation pro-ceeding, and the evidentiary and legal basis for theAdministrative Law Judge's finding that they weresupervisors is clearly set forth in his Decision in thatcase. That the Administrative Law Judge may nothave made explicit credibility findings or related con-ceivable testimonial conflicts does not detract fromthe validity of his findings and conclusions. It is wellestablished, that "[t]he failure of [an AdministrativeLaw Judge] to detail completely all conflicts in theevidence does not mean ...that this conflicting evi-s In addition three challenges were withdrawn and the parties stipul;ltethat eight challenges should he sustaineddence was not considered.'"In any event, the Boardaffirmed those findings and conclusions of the Ad-ministrative Law Judge and we will not allow thisissue to be relitigated here.We further find no merit to Respondent's conten-tion that a hearing is warranted on the issue ofwhether the sales station employees were within thedesignated unit because that issue allegedlN was notfully litigated in the underlying representation pro-ceeding. This contention lacks merit because theBoard found that the findings of' the Administrativel.aw Judge on this issue were supported by the recordin the representation proceeding, and thus affirmedthem, and because Respondent had an opportunity topresent evidence on that issue in that proceeding andit has not shown any special reason as to why it didnot do so, or that such evidence was unavailable ornot known to it.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.7All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDIN(;S ()F FACt'I. I BSINESS OF RESPONI)DENRespondent is a Pennsylvania corporation engagedin the business of baking and selling bread and rolls.Respondent, in the course of conduct of its business,annually sells and ships goods valued in excess of$50,000 directly to various firms located outside theCommonwealth of Pennsylvania.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, an' ABC Speialtc Foods. In., 234 NRB 475. fn. 2 1978). citing Bishop andMalco. Inc, d/h/la Walker's, 159 NLRB 1159 1161 (1966)'See Pittsburgh Plate Glass (o. .NV.I.RB. 313 U.S. 146, 162 (1941):Rules and Regulations of the Board Secs. 102.67(1f and 102.69(c).8 We also find no merit to Respondenits contention that the Board's deter-mination that group leaders are supervisrs, is contrarN to precedent7X CAPITAL BAKERS, INC.employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it villeffectuate the policies of the Act to assert jurisdictionherein.II. It e IAB()R ORGANIZAII()N INV()I.LVEDLocal 464, BakerN & Confectionery Workers Inter-national Union, AFL. CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.llI. HE UNFAIR LABOR PRACTI(CESA. The Representation ProceedingI. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employees.including plant clericals, sanitation, shipping-transport drivers, and mechanics at Respon-dent's plant located at 3996 Paxton Street, Har-risburg, Pennsylvania; but excluding all officeclericals, guards and supervisors as defined in theAct.2. The certificationOn August 12, 1976, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 4, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on June 19, 1978. and the Union continuesto be such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefisalCommencing on or about September 12, 1978, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about October 2, 1978, and continuing at all timesthereafter to date, Respondent has refused, and con-tinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceOctober 2, 1978, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal. Respondent has en-gaged in and is engaging in and unfair labor practiceswithin the meaning of Section 8(a)(5) and (I) of theAct.IV. 1t: E FF(I ()F IHE 'Ni AIR l.AB()R PRA('II('ESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to labor dis-putes burdening and obstructing commerce and thefree flow of commerce.V. IIE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and. uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See MaZr-Jac Poultlr Compantly. Inc., 136 NLRB785 (1962); Commerce Compantr d/h/a Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817 (1964): BurnettConstruction Company'. 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record. makes the following:CON('I.USIONS OF LANw1. Capital Bakers, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. Local 464, Bakery and Confectionery WorkersUnion, AFL CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. All production and maintenance employees in-cluding plant clericals, sanitation, shipping-transportdrivers, and mechanics at Respondent's plant locatedat 3996 Paxton Street, Harrisburg, Pennsylvania; but79 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcluding all office clericals, guards, and supervisorsas defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since June 19, 1978, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about October 2, 1978, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar.-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en.-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Section 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)( ) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Capi-tal Bakers, Inc., Harrisburg, Pennsylvania, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Local 464, Bakery andConfectionery Workers Union, AFL-CIO, as the ex-clusive bargaining representative of its employees inthe following appropriate unit:All production and maintenance employeesincluding plant clericals, sanitation, shipping-transport drivers, and mechanics at Respon-dent's plant located at 3996 Paxton Street, Har-risburg, Pennsylvania; but excluding all officeclericals, guards and supervisors as defined in theAct.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its facility at 3996 Paxton Street, Har-risburg, Pennsylvania, copies of the attached noticemarked "Appendix."9Copies of said notice, on formsprovided by the Regional Director for Region 4, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 4, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.' In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Local464, Bakery and Confectionery Workers Union,AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described be-low.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All production and maintenance employees,80 CAPITAL BAKERS. INC.including plant clericals, sanitation, shipping-transport drivers, and mechanics at Employ-er's plant located at 3996 Paxton Street, Har-risburg, Pennsylvania: but excluding all officeclericals, guards and supervisors as defined inthe Act.CAPITAL BAKERS, IN(C.81